UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 19-7028


UNITED STATES OF AMERICA,

                   Plaintiff - Appellant,

             v.

BRIAN ANTWANINE JOHNSON, a/k/a Fudd,

                   Defendant - Appellee.



                                     No. 19-7042


UNITED STATES OF AMERICA,

                   Plaintiff - Appellant,

             v.

DOUGLAS WASHINGTON, a/k/a Slink,

                   Defendant - Appellee.




Appeals from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:98-cr-00283-LMB-1; 1:09-cr-00121-
LMB-5)


Submitted: April 21, 2020                                     Decided: April 30, 2020
Before GREGORY, Chief Judge, WYNN and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Zachary Terwilliger, United States Attorney, Alexandria, Virginia, Richard D. Cooke,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Richmond, Virginia, for Appellant. Geremy C. Kamens, Federal Public Defender, Frances
H. Pratt, Assistant Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated cases, the Government appeals the district court’s orders

granting the motions of Brian Antwanine Johnson and Douglas Washington for sentence

reductions under the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. We have

reviewed the record included on appeal, as well as the parties’ briefs, and we find no

reversible error. See United States v. Wirsing, 943 F.3d 175 (4th Cir. 2019); see also United

States v. Gravatt, 953 F.3d 258 (4th Cir. 2020). Accordingly, we affirm for the reasons

stated by the district court. See United States v. Johnson, No. 1:98-cr-00283-LMB-1 (E.D.

Va. July 3, 2019); United States v. Washington, No. 1:09-cr-00121-LMB-5 (E.D. Va. July

1, 2019). In light of this disposition, we deny as moot the Appellees’ motions for summary

affirmance. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             3